Per Curiam.
Motion to modify judgment. Former opinion reported in 103 Neb. 609.
Defendant tendered to plaintiff $3,112.20, and demanded a receipt in full and the execution of a formal release and return of a policy. In view of the decisions, the tender by defendant was conditional and was therefore vitiated. Schrandt v. Young, 62 Neb. 254; Wilkins v. Redding, 70 Neb. 182; Parker v. Supreme Tent, K. M. O. W., 191 Mo. App. 508; 38 Cyc. 154.
Our former judgment of reversal is therefore modified to permit a recovery of interest, costs and attorney’s fees by plaintiff. As modified herein, our former judgment of reversal is adhered to.
Judgment of Reversal Adhered to as Modified.